Title: To George Washington from Esther de Berdt Reed, 31 July 1780
From: Reed, Esther De Berdt
To: Washington, George


					
						Sir—
						Banks [of the] Schulkill [Pa.] July 31st 1780
					
					Ever since I received your Exellys favor of the 14th of this Month, I have been endeavoring to procure the Linnen for the use of the Soldiers, & it was not ’till Saturday last, that I have been able to meet with any fit for the purpose—it being unavoidably delay’d so long. I have been inform’d of some Circumstance’s which I beg leave to mention, & from which perhaps the necessity for Shirts may have ceased—one is the Supply of 2000, sent from this State to their Line, & the other that a Considerable Number is arrived in the French Fleet, for the use of the Army in general, togather with these, an Idea prevails among the Ladies, that the Soldiers will not be so much gratified, by bestowing an Article to which they are entitled from the Public, as in some other method, which will convey more fully the Idea of a Reward for past Services, & an incitement to future Duty—those who are of this Opinion propose the whole of the Money to be changed into hard Dollars, & giving each Soldier two, to be entirely at his own disposal.
					This method I hint only, but woud not by any means wish to adopt it or any other, without your full Approbation—If it shoud meet with your Concurrence, the State of Pensyla will take the Linnen I have purchas’d, & as far as respects their own Line will make up any defficiency of Shirts to them which they suppose will not be many, after the fresh

Supplies are received—If after all, the necessity for Shirts, which tho’ it may cease as to the Pensyla Troops, may still ⟨con⟩tinue to other parts of the Army—the Ladies will immediately make up the Linnen we have, which I think can soon be effected, & forward them to Camp & procure more as soon as possible—having kept in hand the hard Money I have received untill I rece⟨ive⟩ Your reply.
					The Circumstance which I have mention’d I hope will appear a Sufficient motive for the Ladies postponing the execution of the Plan your Excelly propos’d I will not therefore take up your time in Apologeising for the Delay.
					I have to acknowledge the receipt of a Letter from your Excelly of the 20th—to which I woud reply that if the Scheme to give the Soldiers hard Money shoud be tho’t proper, of course the putting the Money I have into the Bank Coud not be done & I find on enquiry that considerable Advantage may be had by laying out hard Money—either in Linnen or any other Article. I have the honor to be Dear Sir With the highest Esteem Your Obt Hum. S⟨ervant⟩
					
						E. Reed
					
				